Citation Nr: 0619551	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
lumbar spine disability.  

A hearing was held in April 2006, in St. Petersburg, Florida, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for a lumbar spine 
disability.  He contends that his current low back disability 
was incurred in service as a result of a lifting injury.  

The veteran's service medical records confirm that he was 
seen on several occasions in connection with complaints of 
low back pain.  When the veteran was evaluated in the 
physical therapy clinic in October 1984, he reported that his 
first episode of low back pain had occurred approximately 2 
years prior while he was lifting a box.  The impression was 
low back strain and right upper trapezius strain.  At his 
November 1984 military separation medical examination, the 
veteran reported a history of back pain.  It was noted that 
the veteran was presently undergoing treatment for 
musculoskeletal back pain.

The record also includes post-service VA and private clinical 
records showing treatment for low back pain.  The diagnoses 
include myofascial back pain and back strain.  The record, 
however, does not contain an opinion as to whether the 
veteran's current low back disability is causally related to 
his active service or any incident therein, including his in-
service low back strain.  Under such circumstances, a medical 
opinion is necessary.  38 C.F.R. § 3.159(c)(4); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In addition, the Board notes that under 38 U.S.C.A. §§ 
5103(a), VA has a duty to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

A review of the record indicates that in May 2003, the RO 
provided the veteran with a notification letter outlining the 
evidence necessary to substantiate a claim of service 
connection.  Thereafter, however, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet had the opportunity to 
issue a letter complying with these additional requirements.  
Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.  

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current low back disability.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that any 
current low back disability is causally 
related to the veteran's active service 
or any incident therein.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the 
notification letter referenced above, the 
RO should readjudicate the veteran's 
claim of service connection for a low 
back disability.  In readjudicating his 
claim, the RO should consider all the 
evidence of record. 

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



